In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 13‐2307 
JUSTIN REED, 
                                                             Plaintiff‐Appellee, 
                                                    v. 

NORFOLK SOUTHERN RAILWAY COMPANY, 
                                                          Defendant‐Appellant. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
               No. 12‐CV‐873 — Sharon Johnson Coleman, Judge. 
                                 ____________________ 

     ARGUED DECEMBER 2, 2013 — DECIDED JANUARY 14, 2014 
                  ____________________ 

  Before  BAUER  and  FLAUM,  Circuit  Judges,  and  VAN 
BOKKELEN, District Judge.* 
   FLAUM,  Circuit  Judge.  This  case  is  about  the  meaning  of 
the  election‐of‐remedies  provision  in  the  Federal  Railroad 
Safety  Act  (“FRSA”).  The  defendant,  Norfolk  Southern 
Railway, claims that this provision bars a railroad employee 
who  has  been  wrongfully  discharged  from  obtaining  relief 
                                                 
* Of the Northern District of Indiana, sitting by designation. 




 
2                                                      No. 13‐2307 

through  both  grievance‐arbitration  pursuant  to  the  Railway 
Labor  Act  and  an  administrative  claim  or  lawsuit  under 
FRSA. We disagree. Although our reasoning diﬀers from the 
district  court’s,  we  too  conclude  that  nothing  in  FRSA  bars 
an employee from bringing both claims. 
                          I. Background 
    In  April  2009,  Justin  Reed,  a  trackman  with  Norfolk 
Southern  Railway  (“NSR”),  experienced  a  bout  of  severe 
abdominal  pain  while  working.  He  claimed  that,  after  he 
informed his supervisor, company oﬃcials were reluctant to 
provide medical treatment and pressured him into signing a 
statement  that  he  had  not  been  “injured  on  or  at  work.” 
Reed  was  on  medical  leave  for  about  seven  months.  Soon 
after  he  returned  to  work,  a  company  claims  agent  urged 
him  to  state  whether  he  thought  the  April  incident  was 
work‐related.  Reed  admitted  that,  notwithstanding  his 
earlier attestation, he felt that his work did play a role in his 
injury.  NSR  responded  by  ﬁring  Reed  for  making 
inconsistent statements and for violating Rule N, an internal 
rule requiring same‐day reporting of on‐site injuries.  
    Reed  was  a  member  of  the  Brotherhood  of  Maintenance 
of Way Employes Division of the International Brotherhood 
of  Teamsters,  which  had  negotiated  a  collective  bargaining 
agreement  with  NSR.  Reed  and  the  union  believed  that  his 
termination violated the terms of this agreement. Following 
his  termination—and  pursuant  to  section  3  of  the  Railway 
Labor Act,  45  U.S.C.  §  153—Reed  appealed  his  dismissal  to 
an arbitral board, Public Law Board 6394. 
   While the arbitration proceedings before the Board were 
pending, Reed also ﬁled a complaint with the Occupational 




 
No. 13‐2307                                                         3 

Safety  and  Health  Administration,  alleging  that  NSR  had 
violated  the  Federal  Railroad  Safety  Act.  FRSA  prohibits 
railroad  carriers  from,  among  other  things,  discriminating 
against  employees  who  “notify,  or  attempt  to  notify,  the 
railroad  carrier  …  of  a  work‐related  personal  injury.”  49 
U.S.C.  § 20109(a)(4). After  waiting  an  appropriate  period  of 
time, see id. § 20109(d)(3), Reed brought an original action in 
federal district court. 
    Approximately  seven  months  after  Reed  ﬁled  his  FRSA 
suit,  Public  Law  Board  6394  issued  its  opinion.  The  Board 
concluded that Reed’s violations of company policy were not 
grounds  for  dismissal  and  awarded  him  reinstatement 
without back pay. Four days later, NSR moved for summary 
judgment  in  Reed’s  FRSA  suit.  By  choosing  to  arbitrate  his 
grievance  before  the  Public  Law  Board,  the  company 
maintained, Reed had triggered FRSA’s election‐of‐remedies 
provision: 
    Election  of  Remedies.—  An  employee  may  not  seek 
    protection  under  both  this  section  and  another 
    provision  of  law  for  the  same  allegedly  unlawful  act 
    of the railroad carrier. 
29 U.S.C. § 20109(f). Thus, NSR argued, Reed had closed the 
courthouse door to his FRSA claim. 
   The  district  court  denied  NSR’s  motion.  Reed  v.  Norfolk 
Southern Ry. Co., 2013 WL 1791694 (N.D. Ill. Apr. 26, 2013). It 
reasoned  that  the  arbitration  proceedings  were  not  an 
“election”  of  remedies  because  arbitration  was  mandatory, 
and that a collective bargaining agreement was not “another 
provision of law” because it arose out of a private agreement 




 
4                                                         No. 13‐2307 

rather  than  a  federal  or  state  statute.  NSR  successfully 
moved for interlocutory review. 
                           II. Discussion 
    We  said  above  that  Reed  arbitrated  his  grievance 
pursuant  to  the  Railway  Labor  Act  because,  in  the  rail 
industry, such arbitration is required by statute. See Andrews 
v.  Louisville  &  Nashville  R.R.  Co.,  406  U.S.  320,  323  (1972) 
(“[T]he  compulsory  character  of  the  administrative  remedy 
provided  by  the  Railway  Labor  Act  …  stems  not  from  any 
contractual  undertaking  between  the  parties  but  from  the 
Act itself.”); Brown v. Ill. Cent. R.R. Co., 254 F.3d 654, 658 (7th 
Cir. 2001). Speciﬁcally, 45 U.S.C. § 153 First (i) requires that 
disputes  growing  out  of  collective  bargaining  agreements 
initially  be  handled  through  the  rail  carrier’s  internal 
processes,  but  if  those  processes  fail  either  party  has  the 
right  to  appeal  to  the  National  Railroad Adjustment  Board. 
Another  provision,  45  U.S.C.  §  153  Second,  permits  unions 
and  rail  carriers  to  jointly  establish  special  adjustment 
boards  in  lieu  of  the  National  Railroad  Adjustment  Board; 
one such adjustment board was Public Law Board 6394, the 
body that heard Reed’s appeal.  
    NSR  sees  the  Railway  Labor  Act  as  the  “provision  of 
law”  it  needs  to  get  its  foot  in  the  door  of  §  20109(f).  In 
support, NSR relies on a Supreme Court decision, Norfolk & 
Western  Railway  Co.  v.  American  Train  Dispatchers  Ass’n,  499 
U.S.  117  (1991),  that  addressed  a  similar  phrase  in  the 
Interstate  Commerce  Act.  The  question  in  Dispatchers  was 
whether a provision that exempted certain consolidating rail 
carriers  “from  the  antitrust  laws  and  from  all  other  law, 
including  State  and  municipal  law,  as  necessary  to  let  [it] 
carry  out  the  transaction”  operated  to  relieve  the  carriers 




 
No. 13‐2307                                                                         5 

from  obligations  incurred  in  a  collective  bargaining 
agreement.  Id.  at  120  (emphasis  added)  (quoting  49  U.S.C. 
§ 11341(a)  (1988)).  The  Court  held  that  it  did.  In  particular, 
the Court identiﬁed the Railway Labor Act—“the law which 
gives  legal  and  binding  eﬀect  to  collective  agreements”  in 
the rail industry—as “the law that … is superseded when an 
ICC‐approved  transaction  requires  abrogation  of  collective‐
bargaining  agreements.”  Id.  at  132  (internal  citations  and 
quotation marks omitted). 
    Just  because  the  Supreme  Court  treated  the  Railway 
Labor  Act  as  “law”  for  Interstate  Commerce  Act  purposes, 
however, does not mean that we must treat the Act as “law” 
for FRSA purposes.1 Dispatchers shows that such a reading is 
permissible, but it does not require that outcome if statutory 
text and context point the other way. Simply put, Dispatchers 
does not lay down a mandatory rule about the scope of the 
term  “law”  in  federal  statutes.  See  American  Airlines,  Inc.  v. 
Wolens, 513 U.S. 219, 229 n.6 (1995) (distinguishing “all law” 
in the Airline Deregulation Act of 1978 from “any other law” 
in  Dispatchers  and  noting  that  each  phrase  had  to  be 
interpreted  in  light  of  the  “statute  and  case  before  us”). 
FRSA, in other words, must be read on its own terms. 
    Here,  the  district  court—like  other  district  courts  that 
have  addressed  this  question,  and  also  like  the  Department 
of  Labor’s  Administrative  Review  Board—concluded  that 
                                                 
1 NSR does not contend that the collective bargaining agreement itself is 
a  provision  of  law.  We  agree.  See,  e.g.,  Dispatchers,  499  U.S.  at  130  (“A 
contract  has  no  legal  force  apart  from  the  law  that  acknowledges  its 
binding character.”); 17A Am. Jur. 2d Contracts § 1 (2013) (“A contract is 
not  a  law,  nor  does  it  make  law:  it  is  the  agreement  plus  the  law  that 
makes the ordinary contract an enforceable obligation.”). 




 
6                                                                  No. 13‐2307 

the  Railway  Labor Act  was  not  a  “provision  of  law”  within 
the meaning of § 20109(f). Accord Ray v. Union Pac. R.R. Co., 
2013 WL 5297172, at *6–8 (S.D. Iowa Sept. 13, 2013); Ratledge 
v. Norfolk Southern Ry. Co., 2013 WL 3872793, at *10–17 (E.D. 
Tenn.  July  25,  2013);  Mercier  v.  Union  Pac.  R.R.,  2011  WL 
4889278  (ARB  Sept.  29,  2011);  cf.  Battenﬁeld  v.  BNSF  Ry.  Co., 
2013  WL  1309439,  at  *4  (N.D.  Okla.  Mar.  26,  2013)  (ﬁnding 
that  conclusion  “at  least  colorable”);  Norfolk  Southern  Ry.  v. 
Solis, 915 F. Supp. 2d 32, 43–45 (D.D.C. Jan. 3, 2013) (same). 
    All  of  these  authorities  analyzed  NSR’s  argument 
primarily in terms of the scope of “provision of law,” and as 
just  described,  nothing  in  Dispatchers  forecloses  this  result. 
That  said,  we  determine  the  meaning  of  the  election‐of‐
remedies  provision  de  novo,  and  we  are  reluctant  to  focus 
only on that particular snippet of text. In our view, there is a 
conceptually simpler way to address the question. For even 
assuming  arguendo  that  the  Railway  Labor  Act  is  “law”,  it 
must also be the case that Reed “sought protection under” that 
law. Giving those words their plain meaning, we cannot see 
how he did.2 


                                                 
2  The  difference  between  our  approach  and  the  district  court’s  may  be 
more terminological than anything. Often, arguments designed to show 
that  the  Railway  Labor  Act  is  not  “law”  can  just  as  easily  be  used  to 
show that it is not the kind of law under which one can “seek protection.” 
See, e.g., Ratledge, 2013 WL 3872793, at *14 (“[T]he rights a plaintiff seeks 
to enforce [in the Railway Labor Act process]” are “contractual rights … 
[a]nd  it  is  those  rights,  not  the  RLA,  under  which  the  plaintiff  sought 
protection.”  (emphasis  added));  Reed,  2013  WL  1791694,  at  *4  (“Reed’s 
right  to  be  terminated  only  for  just  cause  …  arises  not  out  of  any 
provision  of  the  RLA,  but  instead  out  of  the  collective  bargaining 
agreement.”). 




 
No. 13‐2307                                                             7 

    In  the  ﬁrst  place,  the  Railway  Labor  Act  “does  not 
undertake  governmental  regulation  of  wages,  hours,  or 
working  conditions.  Instead  it  seeks  to  provide  a  means  by 
which  agreement  may  be  reached  with  respect  to  them.” 
Terminal  R.R.  Ass’n  v.  Bhd.  of  R.R.  Trainmen,  318  U.S.  1,  6 
(1943).  In  other  words,  the Act  is  entirely  agnostic  as  to  the 
content  of  any  collective  bargaining  agreement.  (Reed’s 
appeal  to  Public  Law  Board  6394  is  a  case  in  point;  as  the 
district  court  noted,  the  claim  he  asserted  arose  solely  from 
his  collective  bargaining  agreement.)  Likewise,  the  Act’s 
streamlined arbitration procedures are intended only to “see 
that disagreement about [working] conditions does not reach 
the  point  of  …  threaten[ing]  continuity  of  work,  not  to 
remove  conditions  that  threaten  the  health  or  safety  of 
workers.” Id.; see also Hawaiian Airlines, Inc. v. Norris, 512 U.S. 
246,  252  (1994);  Elgin,  Joliet  &  Eastern  Ry.  Co.  v.  Burley,  325 
U.S. 711, 725–28 (1945).  
    We doubt that a person who arbitrates a grievance based 
on  a  private  contractual  agreement  necessarily  does  so 
“under”  federal  law  merely  because  a  federal  statute 
requires  that  the  claim  be  brought  before  an  adjustment 
board. Cf. Graf v. Elgin, Joliet & Eastern Ry. Co., 697 F.2d 771, 
776 (7th Cir. 1983) (“[T]he fact that an activity is regulated by 
a  federal  statute,  as  collective  bargaining  in  the  railroad 
industry  is  regulated  by  the  Railway  Labor  Act,”  does  not 
mean that “disputes between private parties engaged in that 
activity arise under the statute” for jurisdictional purposes). 
But  even  if  we  grant  that  Reed  was  proceeding  under  the 
Railway  Labor  Act,  it  seems  quite  odd  to  say  that  he  was 
seeking  protection  under  it.  Again,  the  Railway  Labor  Act 
oﬀers  Reed  no  protection  at  all;  it  merely  instructs  him  to 
bring any grievances that cannot be resolved on‐property to 




 
8                                                              No. 13‐2307 

a  speciﬁc  forum.  By  appealing  to  this  forum,  Reed  did  not 
seek protection under the Railway Labor Act any more than 
a litigant seeks protection under the jurisdictional statute for 
the  Court  of  Appeals  for  the  Federal  Circuit,  28  U.S.C. 
§ 1295,  when  he  ﬁles  an  appeal  from  a  ﬁnal  decision  of  the 
United States Court of Federal Claims.  
    Perhaps,  to  use  the  Secretary  of  Labor’s  example,3  an 
employee  could  be  seen  as  seeking  protection  under  the 
Railway Labor Act if he brought a claim based on one of the 
Act’s  few  substantive  obligations:  for  instance,  if  a  railroad 
carrier refused to participate in mandatory arbitration in the 
ﬁrst place. But where, as here, the railroad employee’s claim 
is based  only  on  rights set  forth  in his collective bargaining 
agreement, we conclude that he is seeking protection under 
that agreement and not under the Railway Labor Act. As the 
Supreme  Court  has  put  it,  “[i]n  submitting  his  grievance  to 
arbitration,  an  employee  seeks  to  vindicate  his  contractual 
right  under  a  collective  bargaining  agreement.”  Alexander  v. 
Gardner‐Denver Co., 415 U.S. 36, 49 (1974) (emphasis added).  
    NSR  analogizes  the  Railway  Labor  Act  to  42  U.S.C. 
§ 1983,  which  likewise  is  not  a  source  of  substantive  rights, 
but  this  analogy  is  inapt.  Section  1983  provides  a  plaintiﬀ 
with  a  cause  of  action  for  the  deprivation  of  federal 
constitutional  or  statutory  rights.  See,  e.g.,  Wilder  v.  Virginia 
Hosp. Ass’n, 496 U.S. 498, 508 (1990). The Railway Labor Act 
directs  a  claimant  to  appeal  to  a  particular  arbitral  forum. 
Even  if  we  were  to  say,  colloquially,  that  plaintiﬀs  “seek 

                                                 
3 The Secretary of Labor filed an amicus brief at our invitation, reiterating 
and expanding upon the view the Department expressed in Mercier, 2011 
WL 4889278. 




 
No. 13‐2307                                                                 9 

protection” under § 1983 (and not the applicable substantive 
federal  right  they  aim  to  vindicate),  we  do  not  see  how  the 
same is true of the Railway Labor Act. 
    NSR also contends that nothing in FRSA requires that the 
“provision  of  law”  itself  create  the  substantive  rights 
invoked by the employee. This argument shears those words 
of their context. FRSA states that an employee may not “seek 
protection  under  both  this  section  and  another  provision  of 
law.” 49 U.S.C. § 20109(f). It is obvious what it means to seek 
protection  under FRSA: to bring a  claim founded  on one of 
the  statute’s  substantive  protections.  See  id.  § 20109(d)(1) 
(“An employee who alleges … discrimination in violation of 
subsection  (a),  (b)  or  (c)  of  this  section,  may  seek  relief  in 
accordance with the provisions of this section … .”). To seek 
protection  under  another  provision  of  law  must  mean 
something similar: to bring a claim founded on a comparable 
substantive  protection.  For  example,  we  agree  that  if  Reed 
brought  a  claim  under  the  Occupational  Safety  and  Health 
Act,  which  extends  whistleblower  protection  to  employees 
that ﬁle a workplace safety complaint or take other protected 
action,  the  election‐of‐remedies  provision  would  bar  a 
successive FRSA claim. See 29 U.S.C. § 660(c). But nothing in 
45 U.S.C. § 153 oﬀers substantive protection akin to 49 U.S.C. 
§ 20109; the Railway Labor Act oﬀers no protection for Reed 
to seek.4 

                                                 
4 The meager legislative history behind § 20109(f) supports precisely this 
interpretation.  NSR  points  us  to  a  floor  speech  by  Congressman  James 
Florio, the manager of the bill in the House of Representatives:  
      We also agreed to a provision clarifying the relationship between 
      the remedy provided here and a possible separate remedy under 
      OSHA. Certain railroad employees, such as employees working 




 
10                                                             No. 13‐2307 

    In  sum,  although  the  Railway  Labor  Act  is  indeed  a 
federal  statute—and  thus,  we  may  assume,  another 
provision  of  law—it  is  strained  to  say  that  Reed  sought 
protection under it by appealing his grievance to the special 
adjustment board. Rather, Reed sought protection under his 
collective  bargaining  agreement.  The  plain  meaning  of  the 
statute  therefore  tells  us  that  Reed  is  not  precluded  from 
obtaining relief under FRSA simply because he appealed his 
grievance to Public Law Board 6394. 
     Although we may stop here, we note that our conclusion 
is  buttressed  by  FRSA’s  history.  When  it  was  first  enacted, 
the election‐of‐remedies provision read as follows: 
      Whenever  an  employee  of  a  railroad  is  afforded 
      protection  under  this  section  and  under  any  other 
      provision  of  law  in  connection  with  the  same 
      allegedly  unlawful  act  of  an  employer,  if  such 
      employee seeks protection he must elect either to seek 
      relief  pursuant  to  this  section  or  pursuant  to  such 
      other provision of law. 



                                                 
      in shops, could qualify for both the new remedy provided in this 
      legislation,  or  an  existing  remedy  under  OSHA.  It  is  our 
      intention that pursuit of one remedy should bar the other, so as 
      to  avoid  resort  to  two  separate  remedies,  which  would  only 
      result in unneeded litigation and inconsistent results. 
126  Cong.  Rec.  26532  (Sept.  22,  1980).  NSR  argues  that  this  excerpt 
reflects  a  broad  purpose  to  prevent  all  “unneeded  litigation  and 
inconsistent  results.”  We  believe  that  overreads  Congressman  Florio’s 
statement,  which  is  firmly  rooted  to  the  “existing  remedy”  under  the 
Occupational Safety and Health Act. 




 
No. 13‐2307                                                                    11 

Pub. L. No. 96‐423, § 10, 94 Stat. 1811, 1815–16.5 The original 
phrasing  emphasizes  that  one  can  only  seek  protection 
under  a  provision  of  law  that  itself  affords  protection  for 
retaliatory acts. FRSA obviously affords such protection. See 
49 U.S.C. § 20109(a)–(c). But as we have said, in this case the 
Railway Labor Act afforded Reed no substantive protections 
at all. It merely afforded a statutory framework for collective 
bargaining and any disputes that arise therefrom. 
    In addition, in 2007, Congress added a provision to FRSA 
affirmatively  disclaiming  any  intention  to  diminish  railway 
employees’ rights. See 49 U.S.C. § 20109(h) (“Nothing in this 
section shall be deemed to diminish the rights, privileges, or 
remedies of any employee under any Federal or State law or 
under  any  collective  bargaining  agreement.”)  NSR  argues 
that  its  interpretation  does  not  “diminish”  any  employee 
rights or remedies because an employee always remains free 
to  bring  a  FRSA  claim  or  a  grievance,  just  not  both.  We 
suppose  this  may  not  literally  be  a  diminution  of  either 
remedy,  although  it  is  a  fine  distinction—one  that  sits 
uneasily  with  the  saving  clause’s  broad  language.  By 
contrast,  §  20109(h)  fits  snugly  with  our  reading  of 
§ 20109(f).  The  election‐of‐remedies  provision  only  bars 
railroad  employees  from  seeking  duplicative  relief  under 
overlapping antiretaliation or whistleblower statutes; it does 


                                                 
5  Congress  restyled  the  provision  in  1994  and  again,  very  slightly,  in 
2007; all parties agree the 1994 changes were nonsubstantive and that the 
meaning of the provision has remained constant. See S. Rep. No. 103‐265, 
103d Cong., 2d Sess., at 5 (1994) (“As in other codification bills enacting 
titles  of  the  United  States  Code  into  positive  law,  this  bill  makes  no 
substantive change in the law.”). 




 
12                                                       No. 13‐2307 

not  diminish  their  rights  or  remedies  under  collective 
bargaining agreements in any way. 
    To  be  clear,  these  additional  sources  confirm  our 
interpretation  but  do  not  control  it.  We  find  that  the  plain 
meaning of 49 U.S.C. § 20109(f) is enough. 
                          III. Conclusion 
   We choose to hang our textual analysis on a different peg 
than  the  district  court  and  the  Secretary  of  Labor,  but  our 
conclusion  is  the  same:  FRSA’s  election‐of‐remedies 
provision  is  concerned  with  provisions  of  law  that  grant 
workers  substantive  protections,  not  with  federal  or  state 
law  writ  large.  The  Railway  Labor  Act  is  not  such  a 
provision,  and  so  we  AFFIRM  the  district  court’s  order 
denying summary judgment.